 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,             Case No. CR18-575

10          v.                                           DETENTION ORDER

11 DOUGLAS AUSTIN NELSON,

12                                Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14 and based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which the defendant can meet will

16 reasonably assure the appearance of the defendant as required and the safety of any other person

17 and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          (1)    Defendant is charged with a drug trafficking offense in the District of North

20 Dakota. Defendant has prior criminal convictions for crimes of violence, and violating Court

21 protection orders. He has failed to make court appearance in the past on numerous occasions. His

22 history indicates he is a danger to the community and not compliant with court orders. His

23          (2)    It is therefore ORDERED:



     DETENTION ORDER - 1
 1          (1)    Defendant shall be detained pending trial and committed to the custody of the

 2 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3 from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 5 counsel;

 6          (3)    On order of a court of the United States or on request of an attorney for the

 7 Government, the person in charge of the correctional facility in which Defendant is confined

 8 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9 connection with a court proceeding; and

10          (4)    The Clerk shall direct copies of this order to counsel for the United States, to

11 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

12 Officer.

13          DATED this 19th day of December, 2018.

14

15

16
                                                                 A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge
17

18

19

20

21

22

23



     DETENTION ORDER - 2
